Opinion issued April 3, 2008





 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00193-CR
____________

IN RE RONALD DWAYNE WHITFIELD, Relator



Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
	Relator, Ronald Dwayne Whitfield has filed a petition for writ of mandamus
complaining that the Texas Department of Criminal Justice (1)
 has incorrectly classified
his parole release date by failing to properly calculate his time served and good time
credits.  We deny the petition for writ of mandamus.PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    Relator names as respondent, Nathaniel Quartermain.